DETAILED ACTION
This action is in response to the reply received November 4, 2020. After consideration of applicant's amendments and/or remarks:
Claims 2-3, 5-6, 8-9, 11-12, 14-15, 17-18, 22, 25, and 28 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3, 8-9, 14-15, 22, 25, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zinger et al., U.S. PG-Publication No. 2014/0129325 A1, in view of Hintermeister et al., U.S. PG-Publication No. 2005/0172219 A1.

Claim 2
	Zinger discloses a method performed by a data processing apparatus, the method comprising: receiving, from a client device, an indication that a user performed an affirmative act during presentation of a presentation page comprising a plurality of content spaces that have a plurality of content items, wherein each content item of the plurality of content items is displayed in a particular content space of the plurality of content spaces. Zinger discloses a method of replacing a first advertisement displayed in a web page with a second advertisement "contingent on a user action by a user with the first advertisement" (¶¶ 7-21). The web-page is a static or dynamically generated HTML file comprising advertisement content from an independent ad serving server (¶¶ 61- 62). The web page includes advertisement content and non-advertisement content, i.e. a plurality of content items (¶¶ 95-96). Zinger discloses that "before switching the ad, the interaction of the user with the web page may be monitored to determine whether the user is about to interact with the ad, such as based on the usage of a pointing device by the user" (¶ 57).
Zinger discloses determining, during presentation of a particular content item in the presentation page, that the user performed a curser interaction [with] the particular content item. Zinger discloses estimating a probability that the user will perform an action on the first advertisement (¶ 46). The estimation is based on various affirmative acts including: “user’s usage of a pointing device” and “scrolling information” (¶ 47). FIG. 2A illustrates a method wherein a first advertisement is removed and replaced with a second advertisement based on the probability determination (¶¶ 74-79). Zinger discloses that the replacement occurs “without reloading the web page” (¶ 18) and “while the web page is displayed” (¶ 21). Zinger discloses an embodiment wherein it is "determined that the user is not likely to click on the CPC ad" by tracking a trend "indicating that the distance between the location pointed to by the pointing device and the location of the placeholder is growing rather than shrinking" (¶ 99).
	Zinger discloses causing removal of the particular content item from display in a corresponding particular content space of the presentation page based on determining that the user performed the cursor interaction [with] the particular content item. FIG. 2A illustrates a method of replacing a first CPC (cost per click) advertisement with a second CPM (cost per impression) advertisement. Zinger discloses that at step 210 the method displays a CPC ad in a placeholder within a web page. At step 220, the method determines “that the user has not and is not likely to click on the CPC.” At step 250, a CPM ad is retrieved from an ad server and at step 260 “the CPC Ad may be replaced by the CPM ad” (¶¶ 74-79). Thus, (1) Zinger discloses determining that a first CPC ad is to be removed based on a probability determined from a user’s affirmative acts, and (2) Zinger discloses removing a first CPC ad from a placeholder in a web page, and replacing the first CPC ad with a second CPM ad.
	Zinger discloses determining a cursor interaction with a content item by calculating and tracking the distance from the cursor and the content item. However, Zinger does not expressly disclose that this cursor interaction is on the content item (e.g. a hover or mouseover event). Accordingly, Zinger does not disclose determining, during presentation of a particular content item in the presentation page, that the user performed a curser interaction on the particular content item; and causing removal of the particular content item from display in a corresponding particular content space of the presentation page based on determining that the user performed the cursor interaction on the particular content item.
	Hintermeister discloses determining, during presentation of a particular content item in the presentation page, that the user performed a curser interaction on the particular content item; and causing removal of the particular content item from display in a corresponding particular content space of the presentation page based on determining that the user performed the cursor interaction on the particular content item. Hintermeister discloses a "method of displaying a web page" using a "multi-image file comprising a primary image and at least one secondary image Id. at ¶ 19; FIGS. 3a-b. Accordingly, during presentation of primary image 302 (i.e. a particular content item) in a web page displayed in a web browser (i.e. presentation page), the method of Hintermeister determines that the user moves the mouse cursor over the primary image 302 (i.e. user performs a curser interaction on the particular content item); and this mouse-over event causes the web browser to switch primary image 302 with secondary image 308 (i.e. removes primary image 302 and replaces it with secondary image 308 in the corresponding particular content space).
	It would have been obvious to a person having ordinary skill in the art before the claimed invention was made, having both Zinger and Hintermeister before them to modify the cursor interaction with content for determining whether to replace web page content of Zinger to incorporate the cursor interaction on content for determining whether to replace web page content as taught by Hintermeister. One of ordinary skill in the art would be motivated to integrate the cursor interaction on content into Zinger, with a reasonable expectation of success, in order to integrate a dynamic rollover effect into a web page so that content appears to react to a user action; and to create "easier and more flexible animation" effects within a web page. See Hintermeister ¶ 5; ¶ 19; ¶¶ 33-34.

Claim 3
identifying, from a repository of content items, a replacement content item for display in the particular content space. Zinger discloses that the replacing comprises “sending a request to an advertisement serving server to select the second advertisement from a set of advertisement[s] that are associated with the serving-based compensation model” (¶ 17).
Zinger discloses wherein causing removal of the particular content item from display in the corresponding particular content space comprises replacing the particular content item with the replacement content item. FIG. 2A illustrates a method of replacing a first CPC (cost per click) advertisement with a second CPM (cost per impression) advertisement. Zinger discloses that at step 210 the method displays a CPC ad in a placeholder within a web page. At step 220, the method determines “that the user has not and is not likely to click on the CPC.” At step 250, a CPM ad is retrieved from an ad server and at step 260 “the CPC Ad may be replaced by the CPM ad” (¶¶ 74-79). Thus, Zinger discloses removing a first CPC ad from a placeholder in a web page, and replacing the first CPC ad with a second CPM ad.

Claims 8 and 9
Claims 8 and 9 recite a medium storing instructions for performing the steps of the method recited in claims 2 and 3. Accordingly, claims 8 and 9 are rejected as indicated in the rejection of claims 2 and 3.

Claims 14 and 15
Claims 14 and 15 recite a system configured to perform the steps of the method recited in claims 2 and 3. Accordingly, claims 14 and 15 are rejected as indicated in the rejection of claims 2 and 3.

Claim 22
	Zinger discloses wherein causing removal of the particular content item comprises not replacing the corresponding particular content space of the presentation page with another content item in a same category as the particular content item. Zinger discloses serving a first advertisement "associated with a user action-based compensation model" (i.e. first category of content item) and replacing the first advertisement with a second advertisement "associated with a serving-based compensation model" (i.e. second category of content item). Zinger, ¶ 41. In one embodiment, the advertising content is replaced with "a Public Service Announcement (PSA), a service-based ad, or the like" (i.e. another category of content item). Id. at ¶ 45. 

Claim 25
Claim 25 recites a medium storing instructions for performing the steps of the method recited in claim 22. Accordingly, claim 25 is rejected as indicated in the rejection of claim 22.

Claim 28
Claim 28 recites a system configured to perform the steps of the method recited in claim 22. Accordingly, claim 28 is rejected as indicated in the rejection of claim 22.


Claims 5-6, 11-12, and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zinger et al., U.S. PG-Publication No. 2014/0129325 A1, in view of Hintermeister et al., U.S. PG-Publication No. 2005/0172219 A1, further in view of Ramanathan U.S. PG-Publication No. 2011/0035263 A1.

Claim 5
	Ramanathan discloses wherein determining that the particular content item is eligible to be removed based on a user action causing the client device to adjust the presentation page through scrolling so that the particular content item is no longer in view, search behavior of the user, orientation of the user device on which presentation page is being presented, music playing in the background of a user's environment, user added content to the presentation page, or a changing geolocation of the user indicating that the user is in transit. Ramanathan discloses a method of removing an advertisement from a first location and relocating an advertisement to a second location based on the affirmative act of scrolling. The method displays an advertisement, the user scrolls down the page until “the advertisement moves up and disappears off the top of the browser,” and then the advertisement is shifted to another location “below the area visible within the web-browser window” (¶¶ 16-20). FIG. 1 illustrates the advertisement 110 displaying within viewport 120. FIG. 2 illustrates the user scrolling the viewport 120 so that advertisement is no longer viewable. FIG. 3 illustrates that the advertisement 110 is removed from its original location and placed in a position lower than the viewable area (¶ 81).
It would have been obvious to a person having ordinary skill in the art prior to the time of the claimed invention, having both Zinger-Hintermeister and Ramanathan before them to modify the advertisement removal based on user actions of Zinger-Hintermeister to incorporate the advertisement removal based on user scrolling taught by Ramanathan. One of ordinary skill in the art would be motivated to integrate the advertisement removal based on user actions into 

Claim 6
	Ramanathan discloses wherein determining that the particular content item is eligible to be removed based on a user action causing the client device to adjust the presentation page through scrolling so that the particular content item changes location on the presentation page to a position of less prominence, relative to one or more positions of prominence of one or more other content items. Ramanathan discloses a method of removing an advertisement from a first location and relocating an advertisement to a second location based on the affirmative act of scrolling. The method displays an advertisement, the user scrolls down the page until “the advertisement moves up and disappears off the top of the browser,” and then the advertisement is shifted to another location “below the area visible within the web-browser window” (¶¶ 16-20). FIG. 1 illustrates the advertisement 110 displaying within viewport 120. FIG. 2 illustrates the user scrolling the viewport 120 so that advertisement is no longer viewable. FIG. 3 illustrates that the advertisement 110 is removed from its original location and placed in a position lower than the viewable area (¶ 81). A “position of less prominence” is interpreted by the Examiner as defined by Applicant in ¶ 50 of the present specification: “positions nearer the periphery of the browser window may be considered lesser prominent than positions nearer the center of the display.” Ramanathan shifts the advertisement to a location below the current visible area of a web-browser window; a location below the current visible area is less prominent than positions in the center of the current visible area.


Claim 11
	Ramanathan discloses the operations further comprising determining that the particular content item is eligible to be removed based on a user action causing the client device to adjust the presentation page through scrolling or window resizing so that the particular content item is no longer in view. Ramanathan discloses a method of removing an advertisement from a first location and relocating an advertisement to a second location based on the affirmative act of scrolling. The method displays an advertisement, the user scrolls down the page until “the advertisement moves up and disappears off the top of the browser,” and then the advertisement is shifted to another location “below the area visible within the web-browser window” (¶¶ 16-20). FIG. 1 illustrates the advertisement 110 displaying within viewport 120. FIG. 2 illustrates the user scrolling the viewport 120 so that advertisement is no longer viewable. FIG. 3 illustrates that the advertisement 110 is removed from its original location and placed in a position lower than the viewable area (¶ 81).
It would have been obvious to a person having ordinary skill in the art prior to the time of the claimed invention, having both Zinger-Hintermeister and Ramanathan before them to modify 

Claim 12
Claim 12 recites a medium storing instructions for performing the steps of the method recited in claim 6. Accordingly, claim 12 is rejected as indicated in the rejection of claim 6.

Claims 17 and 18
Claims 17 and 18 recite a system configured to perform the steps of the medium/method recited in claims 11 and 6. Accordingly, claims 17 and 18 are rejected as indicated in the rejection of claims 11 and 6.


Response to Arguments
Applicant’s arguments with respect to claims 2, 8, and 14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. See Hintermeister et al., U.S. PG-Publication No. 2005/0172219 A1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        February 24, 2021